DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 14-16, parent claim 1 is a method and not a system and “the operations” lack proper antecedent basis if dependent upon claim 1.  For the purpose of the prior art rejection, claims 14-16 will be taken as dependent upon claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (US 2014/0046184, of record) in view of Halperin (US 2013/0267791, of record).
Regarding claims 1 and 11, Heinrich discloses a method and system for determining an occurrence of a sleep behavior or disorder ([0023]: “sleep disorder diagnosis/screening”), the method and system comprising: a processor and memory ([0024]: “computer-implemented device 109”) capturing with a radiation capture component of an electronic device, a first signal corresponding to radiation reflected from a subject ([0026]: “movement detector 105 may be or comprise a light detecting camera”; [0027]: “pattern of infrared light onto a patient”); determining that the subject is exhibiting sleep behavior based on the radiation reflected from the subject ([0034]: “sound and movement data to determine parameters/events such as respiration, sleep/wakefulness cycles”; [0036]: “sleep parameters such as wake vs. sleep”).  While Heinrich does not explicitly disclose that, after determining that the subject is exhibiting sleep behavior, performing a capture with the radiation capture component of the electronic device a second signal corresponding to radiation reflected from the subject and determining a heart rate of the subject based on variations in the second signal, Heinrich does clearly teach detecting a heart rate based on variations of a captured signal ([0034]: “heart rate”), and, one having ordinary skill in the art would have found it obvious that data captured while the subject is determined to be asleep is a principal goal since Heinrich’s invention is directed to detecting disorders which occur during sleep.  Heinrich does not explicitly disclose that the variations include an energy peak and determining the heart rate of the subject comprises reducing the energy peak.  However, Halperin teaches filtering out temperature signals that are not meaningful to conditions being detected ([0482], [0483]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering of Halperin to the signals captured by Heinrich’s subject monitoring system, as to provide appropriate filtering of non-relevant signals for more accurate readings.
Regarding claims 2 and 12, Heinrich does not explicitly disclose receiving, from a sensor, information about a temperature in vicinity of the subject.  However, Halperin teaches filtering out temperature signals obtained from a temperature sensor that are not meaningful to conditions being detected ([0482], [0483]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering of Halperin to the signals captured by Heinrich’s subject monitoring system, as to provide appropriate filtering of non-relevant signals for more accurate readings.
Regarding claims 3 and 13, Heinrich does not explicitly disclose that the at least one energy peak is reduced based on the temperature.  However, Halperin teaches filtering out temperature signals obtained from a temperature sensor that are not meaningful to conditions being detected ([0482], [0483]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering of Halperin to the signals captured by Heinrich’s subject monitoring system, as to provide appropriate filtering of non-relevant signals for more accurate readings.
Regarding claims 4 and 14, Heinrich discloses determining a sleep disorder status of the subject based on the heart rate ([0034]: “heart rate”; [0035]: “data extracted from it can be used in providing diagnosis of one or more sleep disorders”); and providing a notice based on the sleep disorder status ([0051]: “display of the diagnosis that can be presented to a patient”).
Regarding claims 5 and 15, Heinrich discloses that the notice is provided to a home automation system ([0051]: the “display” is connected to a monitoring hub that is home where it is stationed).
Regarding claims 6 and 16, Heinrich discloses determining a sleep disorder status of the subject based on the heart rate ([0034]: “heart rate”; [0035]: “data extracted from it can be used in providing diagnosis of one or more sleep disorders”); and providing an alert to a user based on the sleep disorder status ([0051]: “display of the diagnosis that can be presented to a patient”).
Regarding claims 7 and 17, Heinrich discloses that the alert is provided to a device associated with the user ([0051]: “a computer at a doctor’s office or other remote computer”).
Regarding claims 10 and 20, Heinrich discloses determining an occurrence of a sleep behavior or disorder based on the heart rate ([0034]: “heart rate”; [0035]: “data extracted from it can be used in providing diagnosis of one or more sleep disorders”); and causing a notice about the occurrence of the sleep behavior or disorder to be provided, wherein the notice is provided to a home monitoring hub ([0051]: the “display” is connected to a monitoring hub that is home where it is stationed).

Claim(s) 8, 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (US 2014/0046184, of record) in view of Halperin (US 2013/0267791, of record), as applied to claims 1 and 11, in view of Heneghan (US 2010/0152543, of record).
Regarding claims 8, 9, 18, and 19, neither Heinrich nor Halperin explicitly disclose determining a sleep stage of the subject based upon the first signal; and storing a record of the first signal and the sleep stage in a sleep profile of the subject; and storing a record of the heart rate and/or the second signal in the sleep profile.  However, Heneghan teaches storing subject movement signals at an identified sleep stage ([0061]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the storing of Heneghan to the sleep monitoring of Heinrich and Halperin, as to provide storage of relevant sleep data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793